DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: par.0001 should be amended to reflect the current status of “15/612,489” as “now U.S. Patent No. 11,224,792”.  
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 1 recites “a palm portion configured to be positioned on the user’s palm, wherein an upper end of the palm portion defines a plurality of finger holes, the palm portion further comprising an extension on a lateral side….wherein an extension on the lateral side of the palm portion is closer to the wrist strap than an inner-most portion of the cutout on the medial side of the palm portion.” Claim 4 recites “wherein the palm portion and the wrist strap are formed from a single piece of material.” Claim 5 recites “wherein the palm portion and the ….are formed from multiple pieces of material coupled together.”  Claim 7 recites “wherein the palm portion is sized such that…and the upper end of the palm portion is positioned near bases of the user’s fingers.”  
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  line 13- delete .  Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,224,792. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the claim are disclosed in claims of ‘792 as follows:  Claim 1 “An athletic grip configured for use on a user’s hand, the athletic grip comprising: a palm portion configured to be positioned on the user’s palm (claim 1, lines 1-3 of ‘792, with “palm portion” equivalent to pad), wherein an upper end of the palm portion defines a plurality of finger holes (lines 4-5 “wherein an upper end of the pad defines a plurality of finger holes”), the palm portion further comprising: an extension on a lateral side configured to be positioned near the user’s small finger (lines 16-18 “wherein the pad includes an extension on a lateral side configured to be positioned near the user’s small finger”), a cutout in a medial side of the palm portion configured to be positioned near the user’s thumb (lines 20-21 “a…cutout in a medial side of the pad configured to be positioned near the user’s thumb”), a belt comprising a buckle, a first fastener, and a second fastener compatible with the first fastener, and a wrist strap configured to be positioned on the user’s wrist and secured to the user’s wrist via the belt, the wrist strap comprising a free end (lines 6-11 “a wrist strap configured to be positioned on the user’s wrist, the wrist strap comprising a free end, a belt including a buckle, a first fastener, and a second fastener compatible with the first fastener, the belt configured to secure the wrist strap around the wearer’s wrist”), the wrist strap being configured to be disposed between the buckle and the user’s skin and the belt and the user’s skin, and the free end extending laterally beyond the buckle such that the wrist strap prevents the buckle from directly contacting the user’s skin (lines 12-16); wherein an outer-most portion of the extension on the lateral side of the palm portion is closer to the wrist strap than an inner-most portion of the cutout on the medial side of the palm portion (lines 19-22).  Note that the transitional phrase “consisting essentially of” in the parent application limits the scope of the claim to the specified materials or steps and those that do not materially affect the basic and novel characteristics of the claimed invention (MPEP 2111.03). Claim 1 of the parent case doesn’t recite additional elements beyond that which is claimed by claim 1 of the present application and therefore “consisting essentially of” is construed as equivalent to “comprising”.  
Claims 2 and 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of ‘792. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the claim are disclosed in claims 1-3 of ‘792 as follows: the wrist strap is constructed of a material that is more pliable than the buckle (“the wrist strap is constructed of a relatively soft material compared to the buckle”) and the wrist strap is constructed of leather, synthetic leather, or fabric; and the buckle is constructed of plastic (“the wrist strap is constructed of leather, synthetic leather, or fabric; and the buckle is constructed of plastic.”)
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of ‘792. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the claims are disclosed in claims 1 and 4 as follows: the palm portion and the wrist strap are formed from a single piece of material (“the pad and the wrist strap are formed from a single piece of material.”).
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of ‘792. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the claims are disclosed in claims 1 and 5 as follows: the palm portion and the wrist strap are formed from multiple pieces of material coupled together (“the pad and the wrist strap are formed from multiple pieces of material coupled together”).
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6 of ‘792. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations are disclosed in claims 1 and 6 as follows: a first end of the belt is permanently coupled to the buckle; and a second end of the belt is removably loopable through the buckle (“a first end of the belt is permanently coupled to the buckle; and a second end of the belt is looped through the buckle and removably coupled to the first end of the belt”).
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of ‘792 Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations are disclosed in claims 1 and 7 as follows: the palm portion is sized such that, when a plurality of the user’s fingers are positioned in the plurality of corresponding finger holes, tips of the user’s fingers extend beyond the palm portion and the upper end of the palm portion is positioned near bases of the user’s fingers (“wherein the pad is sized such that, when a plurality of the user’s fingers are positioned in the plurality of corresponding finger holes, tips of the user’s fingers extend beyond the pad and the upper end of the pad is positioned near bases of the user’s fingers”).
Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8 of U.S. Patent No. ‘792. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations are disclosed in claims 1 and 8 as follows: the free end of the wrist strap is a first free end and the wrist strap further comprises a second free end, and the second free end is configured to be disposed between the belt and the user’s skin (“the free end of the wrist strap is a first free end and the wrist strap further comprises a second free end, and the second free end is configured to be disposed between the belt and the user’s skin”).
Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. ‘792 in view of Goodson (U.S. 5,298,001). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 recites the first fastener and second fastener as claimed. However, claim 1 doesn’t disclose the first fastener is a loop material and the second fastener comprises a hook material. Goodson teaches an athletic grip 10 with a belt 18 comprising a buckle 20, a first fastener comprising a loop material 22 or 24 and a second fastener comprising a hook material (the other of 22 or 24). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the ‘792 reference to provide with a first fastener comprising a loop material and a second fastener comprising a loop material as Goodson teaches this belt structure allows for an adjustable fit to a wearer’s wrist. 

Allowable Subject Matter
There is no prior art applied against the pending claims at this time. 

Conclusion
Any inquiry concerning this communication or earlier communications should be directed to Primary Examiner Katherine Moran at (571) 272-4990 (phone) and/or (571) 273-4990 (fax). Please note that internet communication (i.e. email) requires submission of an Authorization for Internet Communications form (PTO/SB/439).  The examiner can be reached on Monday-Thursday from 9:00 am to 6:00 pm, and alternating Fridays.If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Khoa Huynh, may be reached at (571) 272-4888. The official and after final fax number for the organization where this application is assigned is (571) 273-8300. General information regarding this application and 
questions directed to matters of form and procedures may be directed to the PTO Contact 

Center/Inventors Assistance Center at (800) 786-9199/571-272-1000. Information regarding the status 

of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. 

Status information for published applications may be obtained from either Private PAIR or Public PAIR. 

Status information for unpublished applications is available through Private PAIR only. For questions on 

access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

free).
	
	/KATHERINE M MORAN/               Primary Examiner, Art Unit 3732